Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on November 5th, 2020 has been entered. Claims 1-6 remain pending in the application. Claims 1 and 6 have been amended and no additional claims have been added. Applicant’s amendments to the Specification have overcome each and every objection previously set forth in the Non-Final Office Action mailed September 9th, 2020. Examiner further acknowledges Applicant’s argument with respect to the objection to the drawings as persuasive and withdraws the objection.
Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on May 17th, 2018, October 18th, 2019, January 21st, 2020, and September 4th, 2020 have been considered by the examiner.
Drawings
Applicant’s arguments filed on November 5th, 2020 with respect to the objection to the drawings, specifically that they fail to comply with 37 CFR 1.84(p)(4) because “reference characters ‘300’ in Fig. 15 and ‘30’ in Fig. 17 have both been used to designate a welding tool,” have been fully considered and are persuasive. Upon further review of the drawings and the specification the Examiner concedes that element ‘300’ in Applicant’s Fig. 15 is used to designate a tool according to the comparative example 3 and that element ‘30’ in Applicant’s Fig. 17 designates welding heads 30, as described on page 5, line 30 of the specification. Thus, element 300 in Fig. 15 and element 30 in Fig. 17 do not both designate a welding tool and the objection is withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nowak et al. (US20120000892A1), hereinafter Nowak, in view of Shimada et al. (JP2010264494A), hereinafter Shimada.
Regarding claim 1, Nowak teaches a laser welding method ([0001] line 1) for a component to be welded (Fig. 1) comprising a first metal component (12), a second metal component (14), and a third metal component sandwiched between the first and second metal components (28), in which the metal components of the component to be welded are welded to each other by scanning a laser beam (32) in a first direction (D) perpendicular to a direction in which the third metal component is sandwiched between the first and second metal components on an end face of the component to be welded ([0014] line 2, [0015] lines 7-8) and irradiating at least an end-face part (22) of the third metal component with the laser beam, wherein a welded part is formed by applying a first laser beam to the end-face part of the third metal component while scanning the first laser beam in the first direction, and thereby melting and then solidifying the component to be welded, the first laser beam having a predetermined concentrated-beam diameter on the end face ([0017]).
Nowak does not teach the component to be welded is solidified and thereby welded after applying a second laser beam to an end-face part of the welded part on the end face while scanning the second laser beam in a direction other than the first direction as well as in the first direction across the 
Shimada teaches (Fig. 4) the component to be welded (24) is solidified and thereby welded after applying a second laser beam (34, Fig. 3) to an end-face part of the welded part (164) on the end face while scanning the second laser beam in a direction other than the first direction as well as in the first direction across the end- face part of the welded part (172) ([0067]), and thereby (Fig. 3) jolting a molten pool (160) which is formed as the welded part is melted by the application of the second laser beam, the second laser beam having a concentrated-beam diameter (Wq) smaller than the concentrated-beam diameter (Wc) of the first laser beam (30) on the end face and having such output power that a depth of the molten pool from the end face becomes roughly equal to a depth of the welded part ([0075]). Shimada teaches applying a second laser beam with a smaller concentrated-beam diameter than the first laser beam in a direction other than the first direction of the first laser beam as well as in the first direction to the end-face part of the welded part to control the occurrence of splash during laser keyhole processing and thus prevent deterioration of the surface quality of the resulting weld ([0076]).

Although Shimada does not teach that the concentrated-beam diameter of the first laser beam is a diameter equivalent to 60 to 100% of a length of the third metal component in the direction in which the third metal component is sandwiched between the first and second metal components as measured on the end face and that the concentrated-beam diameter of the second laser beam is a diameter equivalent to 5 to 25% of the length of the third metal component in the direction in which the third metal component is sandwiched between the first and second metal components on the end face, these claim conditions are not considered inventive under MPEP § 2131.03–Routine Optimization as they are result-effective variables of the previously stated claim condition of the “second laser beam having a concentrated-beam diameter smaller than the concentrated-beam diameter of the first laser beam on the end face and having such output power that a depth of the molten pool from the end face becomes roughly equal to a depth of the welded part.” 
MPEP § 2131.03 states "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." MPEP § 
As the second laser beam diameter equivalent to 5 to 25% of a length of the third metal component in the direction in which the third metal component is sandwiched between the first and second metal components as measured on the end face is smaller than the beam diameter of the first laser beam equivalent to 60 to 100% of a length of the third metal component in the direction in which the third metal component is sandwiched between the first and second metal components as measured on the end face and effectively provides the desired result, as stated in the Applicant’s specification, of preventing blowholes from forming and obtaining a joint state in which pieces of metal oxide film located near the joint interface are dispersed by the jolting of the molten pool, the claim conditions are considered to be routine optimization and not inventive under MPEP § 2131.03.
Regarding claim 2, Shimada further teaches (Fig. 4) the laser welding method according to claim 1, wherein the molten pool (160) is jolted by applying the second laser beam (34) to the end-face part of the welded part (164) while scanning the second laser beam in the first direction and swinging it in a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Nowak to incorporate the teachings of Shimada to include scanning the second laser beam in the first direction and swinging it in a second direction at the same time across the end-face part of the welded part, intersecting the first direction. Doing so controls the occurrence of splash during the laser keyhole processing and ensures surface quality of the weld, as recognized by Shimada.
Regarding claim 4, Shimada further teaches (Fig. 4) the laser welding method according to claim 1, wherein the molten pool (160) is jolted by applying the second laser beam (34) while scanning the second laser beam in the first direction and varying its output power in an intermittent manner at the same time (Fig. 5B, [0069] lines 5-6). Shimada teaches scanning the second laser beam and varying the output power in an intermittent manner at the same time to reliably suppress the occurrence of splash during the laser keyhole processing and prevent deterioration of the surface quality of the resulting weld ([0070] lines 9-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Nowak to incorporate the teachings of Shimada to include scanning the second laser beam and varying the output power in an intermittent manner at the same time. Doing so controls the occurrence of splash during the laser keyhole processing and ensures surface quality of the weld, as recognized by Shimada.
claim 5, Shimada further teaches (Fig. 3) the laser welding method according to Claim 1, wherein the concentrated-beam diameter (Wc) of the first laser beam (30) on the end face (164) is the concentrated-beam diameter with which the component to be welded (24) is welded by thermal conduction ([0014] lines 7-8), and the concentrated-beam diameter (Wq) of the second laser beam (34) on the end face is the concentrated-beam diameter with which the welded part is keyhole-welded ([0014] lines 1-3). Shimada teaches the concentrated-beam diameter of the first laser beam is that of thermal conduction welding and the concentrated-beam diameter of the second laser beam is that of keyhole welding to apply optimum thermal energy to the processing point and suppress the occurrence of splash during the keyhole type laser processing so that the laser processing can be performed efficiently and the surface quality of the weld can be ensured ([0015]).
Regarding claim 6, Nowak teaches (Fig. 1) a laser welding apparatus (10) configured to scan a laser beam (32), for a component to be welded including a first metal component (12), a second metal component (14), and a third metal component sandwiched between the first and second metal components (28), in a first direction (D) perpendicular to a direction in which the third metal component is sandwiched between the first and second metal components on an end face of the component to be welded ([0014] line 2, [0015] lines 7-8), irradiate at least an end-face part (22) of the third metal component with the laser beam, and thereby weld the metal components to each other, the laser welding apparatus comprising: a first welding head (54) configured to apply a first laser beam to the end-face part of the third metal component, the first laser beam having a predetermined concentrated-beam diameter on the end face ([0020] lines 2-5); a first laser-head control unit (50, [0020]) configured to control the first welding head, wherein the first laser-head control unit controls the first welding head so that a welded part is formed by applying the first laser beam to the end-face part of the third metal component while scanning the first laser beam in the first direction, and thereby melting and then solidifying the component to be welded ([0021] lines 2-4). 

Shimada teaches (Fig. 2) a second welding head (36) configured to apply (Fig. 3) a second laser beam (34) to the component to be welded (24), the second laser beam having a concentrated-beam diameter (Wq) smaller than the concentrated-beam diameter (Wc) of the first laser beam (30) on the end face; (Fig. 2) a second laser-head control unit (38) configured to control the second welding head, the second laser-head control unit controls output power of the second laser beam so that (Fig. 3) a depth of a molten pool (160) which is formed as the welded part is melted by the application of the second laser beam from the end face becomes roughly equal to a depth of the welded part, and the second laser-head control unit controls the second welding head so that the component to be welded is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Nowak to incorporate the teachings of Shimada to include in the laser welding apparatus a second laser welding head and a second laser-head control unit capable configured to achieve the aforementioned laser welding method. Doing so enables the apparatus to efficiently perform laser beam welding and secure surface quality of the welded component by applying optimum thermal energy to control the occurrence of splash during laser beam welding([0076]), as recognized by Shimada.
Although Shimada does not teach that the concentrated-beam diameter of the first laser beam is a diameter equivalent to 60 to 100% of a length of the third metal component in the direction in which the third metal component is sandwiched between the first and second metal components as measured on the end face and that the concentrated-beam diameter of the second laser beam is a diameter equivalent to 5 to 25% of the length of the third metal component in the direction in which the third metal component is sandwiched between the first and second metal components on the end face, these claim conditions are not considered inventive under MPEP § 2131.03–Routine Optimization as they are result-effective variables of the previously stated claim condition of the “second laser beam having a concentrated-beam diameter smaller than the concentrated-beam diameter of the first laser beam on the end face and having such output power that a depth of the molten pool from the end face . 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nowak in view of Shamada, further in view of Fujiwara et al. (US20180117707A1), hereinafter Fujiwara.
Regarding claim 3, Fujiwara further teaches (Fig. 4B) wherein the laser beam is scanned in the first direction (14) and rotated in a circular pattern (9b) on the end-face part of the welded part (10 and 11) at the same time ([0052] lines 3-5). Fujiwara teaches the circular welding pattern suppresses the occurrence of gas pockets in the weld and thus improves welding performance ([0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Nowak in view of Shimada to incorporate the teachings of Fujiwara to include jolting the molten pool by applying the second laser beam to the end-face part of the welded part while scanning the second laser beam in the first direction and rotating it in a circular pattern on the end-face of the welded part at the same time. Scanning the laser beam in the first direction and rotating it in a circular pattern on the end-face of the welded part at the same time suppresses the occurrence of gas pockets in the weld and thus improves welding performance, as recognized by Fujiwara. 
Response to Arguments
Applicant’s arguments filed on November 5th, 2020 with respect to the rejections of claims 1 and 6 have been fully considered but are not persuasive. 
The amended claim conditions in claims 1 and 6 specifying that “the concentrated-beam diameter of the first laser beam is a diameter equivalent to 60 to 100% of a length of the third metal component in the direction in which the third metal component is sandwiched between the first and second metal components as measured on the end face, and the concentrated-beam diameter of the second laser beam is a diameter equivalent to 5 to 25% of the length of the third metal component in 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571)272-8991.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHEL R RIZZO/Examiner, Art Unit 3761                                                                                                                                                                                                        February 10th, 2021

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761